Citation Nr: 0504767	
Decision Date: 02/22/05    Archive Date: 03/04/05

DOCKET NO.  99-17 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

What evaluation is warranted for spondylosis and 
spondylolisthesis of the low back from February 4, 1997?


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1994 to February 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota.  During the course of the appeal, 
the veteran's claims file was permanently transferred to the 
Winston-Salem RO.

On appeal the veteran appears to raise the issue of 
entitlement to a total disability evaluation based on 
individual unemployability.  This issue is not currently 
certified or developed for appellate review.  Accordingly, 
this matter is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  Prior to September 26, 2002, spondylolsis and 
spondylolisthesis of the low back was not manifested by a 
severe limitation of lumbosacral motion, or by severe 
symptoms manifested by complaints of constant pain, flare-
ups, stiffness, weakness with listing of the whole spine to 
one side, or a marked limitation of forward bending in the 
standing position.  Further, the disorder was not manifested 
by a positive Goldthwaite's sign, a loss of lateral motion 
with osteoarthritic changes, narrowing or irregularity of the 
joint space, or some of the above with abnormal mobility on 
forced motion.   

2.  From September 26, 2003, spondylolsis and 
spondylolisthesis of the low back were not manifested by 
forward flexion of the thorocolumbar spine limited to 30 
degrees or less, or by ankylosis of the spine.  

3.  At this time service connection is not in effect for any 
low back neurologic disorder.

CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
spondylolsis and spondylolisthesis of the low back from 
February 4, 1997, have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 202); 38 C.F.R. §§ 3.159, 4.1, 
4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5292, 
5295 (2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5239 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 5103 (West 2002), VA has an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See also, 
38 C.F.R. § 3.159 (2003). 

In Pelegrini v. Principi. 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C.A § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication is entered by the agency of original 
jurisdiction decision on a claim for VA benefits, even if the 
claim and initial unfavorable adjudication occurred prior to 
the enactment of the VCAA.  

While strict compliance with the Pelegrini doctrine was 
impossible at the time of the October 1997 rating decision, 
the Board finds that March and May 2002 correspondence, the 
April 1999 statement of the case, and the August 2004 
supplemental statement of the case together substantially 
comply with the notice requirements of 38 U.S.C.A. § 5103.  
To this end, the appellant was informed of specific evidence 
needed to support her claim for an increased rating for 
spondylolsis and spondylolisthesis of the low back.  She was 
notified of the type of evidence VA would obtain, and 
evidence and information she was responsible for providing.  

Hence, while the VCAA notice was not issued in the 
chronological sequence contemplated by the Court in 
Pelegrini, a notice error such as this does not result in 
prejudice to the appellant.  

In addition, the record reflects that the appellant was 
provided with notice of the rating decision from which the 
current appeal originates.  The appellant was provided with 
several additional supplemental statements of the case that 
notified her of the issue addressed, the evidence considered, 
the adjudicative action taken, the decision reached, the 
pertinent law and regulations, and the reasons and bases for 
the decision made.  

In short, the veteran is aware of the information and 
evidence necessary to substantiate her claims, she is 
familiar with the law and regulations pertaining to her 
claims, and she has not indicated the existence of any 
outstanding information or evidence relevant to her claims.  
Based on the procedural history of this case and the 
statements from the veteran, it is the conclusion of the 
Board that VA has no outstanding or unmet duty to inform her 
that any additional information or evidence is needed.  

With regard to the duty to assist, VA took appropriate steps 
to obtain relevant evidence.  The RO requested VA and non-VA 
medical records identified by the veteran and records that 
were received were associated with the file.  In addition, 
the veteran was afforded VA examinations.  

In light of the foregoing, the Board finds that any failure 
on VA's part in not fulfilling the VCAA notice requirements 
prior to the RO's initial adjudication of the claim is 
harmless.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Cf. 38 C.F.R. § 20.1102 (2003).  Moreover, 
the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the appellant is not prejudiced by 
the Board proceeding to the merits of the claim.  See Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).  

Factual Background

Private medical records from Brett D. Lawlor, M.D., dated in 
August 1997 indicate the veteran's back disorder was 
evaluated.  She complained of increased pain with sitting, 
walking, standing, lying down, bending forward, and lifting.  
She indicated that she was significantly limited by pain.  On 
examination, lower extremity reflexes and sensation were 
normal.  She reported pain with any provocative maneuver to 
include extension, rotation, and forward flexion.  There was 
exquisite tenderness to palpation of the lumbosacral spine in 
the midline at L4-L5 and L5-S1.  The impression was bilateral 
spondylosis at L5, a grade I spondylolisthesis at L5-S1m and 
mechanical low back pain.  She was prescribed physical 
therapy, and medication.  She was encouraged to wear a 
corset.

The veteran underwent a VA examination in August 1997.  She 
complained of pain with standing or sitting for one hour and 
with bending.  She reported constant pain at a level of 3 on 
a scale from one to ten.  Pain reportedly increased at times 
to as much as 9 out of 10.  She reported that she usually did 
not have radiating pain, but indicated that she did have pain 
down her right leg during the examination.  She complained of 
weakness and leg numbness.  On examination there was 
tenderness with very light palpation of the low back and some 
decreased right leg sensation.  There was no evidence of 
muscle spasm.  Full motor and reflex function were 
demonstrated.  Straight leg raising caused mild discomfort at 
60 degrees on the right.  The diagnoses was low back pain 
secondary to spondylosis with spondylolisthesis.

The veteran underwent a VA examination in September 1997.  
Examination of the lumbar spine revealed normal flexion to 70 
degrees, extension to 35 degrees, and bilateral lateral 
flexion to 40 degrees.  Active bilateral rotation was to 30 
degrees and passive rotation was to 35 degrees.  Low back 
pain at the time of the examination was 4 out of 10.  X-ray 
studies showed spina bifida defects at L5-S1.

In April 1998, the veteran received left and right L5-S1 
facet injections from Dr. Lawlor.

Medical records from Sheppard Air Force Base Hospital 
indicate the veteran was seen with complaints of low right 
back pain in 1998.

A September 1998 VA examination report indicates the veteran 
complained of constant back pain at a level of 5 out of 10, 
with exacerbations that increased the pain to 9 out of 10.  
She reported pain that radiated up to her neck and down to 
her feet and she believed it affected her bladder.  She 
reported increased stiffness and weakness.  The veteran wore 
a back brace.  Flare-ups reportedly occurred one to two times 
a week that lasted one to two days.  The pain was only 
relieved with rest.  On examination, discomfort was noted at 
70 degrees of forward flexion.  Muscle tenderness was noted, 
but there was no evidence of spasm.   Deep tendon reflexes 
were two plus and brisk bilaterally.  The appellant's gait 
was normal.  The diagnosis was spondylosis and 
spondylolisthesis, not significantly worse.

The veteran underwent a VA examination in March 2000.  Her 
reported pain level had not changed since her previous 
examination, but she was having more frequent flare ups.  She 
indicated that pain increased anywhere from 7 to 10 out of 10 
on bad days, and included increased back stiffness and 
painful motion.  The bad days reportedly occurred four times 
a month after doing housework and usually lasted one day but 
sometimes as many as three days.  The veteran reported that 
her right leg sometimes gave out due to back pain and that 
pain occurred after standing more than 30 minutes or after 
walking approximately three blocks.  She indicated that she 
tried to lift no more than 20 pounds.  

On examination generalized tenderness was noted in the lumbar 
spine and paraspinous muscles.  The sacroiliac joints were 
tender to light palpation.  No weakness was noticed.  There 
was full reflex and motor function of the lower extremities.  
The veteran reported tingling in the right foot during 
sensory testing, but the examiner was unsure of the validity 
of this.  Range of motion studies pain with flexion at 80 
degrees and extension at 15 to 20 degrees.  Bending was to 20 
degrees and rotation was to 25 degrees with demonstrable 
wincing from the veteran.  The examiner indicated that there 
were no firm neurologic findings.

Medical records from Sheppard Air Force Base Hospital 
indicate the veteran was seen twice in March 2000 for back 
spasms and complaints of severe back pain, and again in 
November 2000 and May 2001 for pain.

VA Medical Center records dated from July to August 2001 note 
complaints of leg weakness with activity and tingling and 
numbness in feet and legs that occurred several times a day.  
On examination, discomfort was noted in the right sacroiliac 
joint with no residual muscle spasm in the back.

In October 2001, x-rays were taken at Sheppard Air Force Base 
Hospital.  The x-rays revealed transitional vertebra at L5, 
with associated lack of fusion of the posterior element, 
which was a normal variant.  The remaining findings were 
otherwise normal.  The veteran underwent an MRI in November 
2001 that revealed L4-5 disc dissecation with a minimal broad 
based disc bulge and very minimal right neural foraminal 
narrowing, and L5-S1 disc dissecation without disc bulge, 
spinal stenosis, or neural foraminal narrowing.

Records indicate that the veteran received two lumbar 
epidural cortisone injections from Mark Workman, M.D., in 
February 2002.  The first injection did not produce any clear 
benefit and plans for a third injection would be canceled if 
there was no improvement after the second shot.  A 
consultation report indicates that the veteran complained of 
increased back pain in the last two years.  Her other 
complaints were consistent with previous reports.  On 
examination, there were diffuse myofascial trigger points in 
the lumbar paraspinous region.  Range of motion was 
significantly limited secondary to pain.  There was diffuse 
tenderness throughout the back, sacroiliac joints, and into 
the generalized musculature.  Strength was intact, but 
sensation was decreased in both lower extremities.  The 
diagnoses were spondylolisthesis with what sounded like 
radicular qualities; severe, diffuse myofasical pain.  There 
was no evidence of sacroiliac dysfunction. 

Medical records from Sheppard Air Force Base Hospital dated 
in April 2002 note complaints of back pain.  The veteran also 
reported hearing and feeling grinding in her back while 
walking.

During a VA examination in December 2002, the veteran 
reported that flare-ups occurred two to three times a month 
with pain reaching a level of 10 out of 10.  These episodes 
reportedly lasted two to three days with bed rest, and up to 
a week without.  She indicated that pain radiated down both 
legs and that she was unable to function during flare-ups.  
She reported 24 to 30 incapacitating episodes in the last 12-
months due to flare-ups.  She also indicated that she had not 
worked in the last three years due to back pain.  On 
examination, there was no deviation or deformity of the 
lumbar spine.  Her gait was algesic and musculature was 
within normal limits.  She reported tenderness with palpation 
of the lumbar paraspinal muscles.  Range of motion studies of 
the low back revealed flexion to 55 degrees with difficulty 
straightening up.  Hyperextension, lateral motion, and 
rotation were within normal limits.  Pain was evidenced 
during range of motion testing and increased to 7 out of 10.  
The neurological examination of the low back was within 
normal limits.  The examiner estimated that the veteran's 
back pain caused moderate to severe functional impairment.  

An August 2004 VA examination report indicates the complaints 
were consistent with previous reports.  Flare-ups were 
reported to occur once a month with pain at a level of 8 or 9 
out of 10 and lasted for several days with rest.  Range of 
motion of the low back reportedly decreased with pain.  The 
veteran sometimes wore a back brace, but did not use 
assistive walking devices.  On examination of the low back, 
there was backward flexion to 30 degrees and forward flexion 
was to 45 degrees.  Lateral flexion was 26 degrees on the 
left and 15 degrees on the right.  Rotation was 35 degrees on 
the right and to 46 degrees on the left.  Tenderness was 
noted on the sacroiliac joint on the right side.  There was 
no change in range of motion with repetitive motion.  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2004).  Separate diagnostic codes identify the various 
disabilities.  VA has a duty to acknowledge all regulations 
that are potentially applicable through the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2004), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Where there is a question as to which of two evaluations is 
to be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

The evaluation of the same disability or the same 
manifestation under different diagnoses is to be avoided.  
38 C.F.R. § 4.14 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has held that in evaluating a service-connected 
disability, functional loss due to pain under 38 C.F.R. 
§ 4.40; and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45 must be considered.  When a Diagnostic Code does not 
subsume 38 C.F.R. §§ 4.40 and 4.45, those provisions are for 
consideration, and the rule against pyramiding set forth in 
38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups. DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  

The criteria for rating the veteran's spondylolisthesis and 
spondylosis were revised during the course of this appeal.  
VA's General Counsel has held that when a new regulation is 
issued while a claim is pending before VA, unless clearly 
specified otherwise, VA must apply the new provision to the 
claim from the effective date of the change as long as the 
application would not produce retroactive effects.  
VAOPGCPREC 7-2003; 69 Fed.Reg. 27159 (2004).  The revised 
amended versions may only be applied as of their effective 
date and, before that time; only the former version of the 
regulation may be applied.  VAOPGCPREC 3-2000; 65 Fed. Reg. 
33422 (2000).  

Prior to September 26, 2003, 38 C.F.R. § 4.71a, Diagnostic 
Code 5295, lumbosacral strain, provided a 20 percent rating 
for muscle spasm on extreme forward bending and loss of 
unilateral lateral spine motion in a standing position.  A 40 
percent rating was provided for severe sacroiliac injury and 
weakness manifested by listing of the whole spine to the 
opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritis changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion.  Id.

Further, 38 C.F.R. § 4.71a, Diagnostic Code 5292 provided a 
20 percent rating for moderate limitation of motion of the 
lumbar spine, and a 40 percent rating for limitation that was 
severe.  Id.  

Effective September 26, 2003, normal forward flexion of the 
thoracolumbar spine is from zero to 90 degrees, extension is 
from zero to 30 degrees, left and right lateral flexion from 
zero to 30 degrees, and left and right lateral rotation from 
zero to 30 degrees.  The combined range of motion refers to 
the sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the thoracolumbar spine is 
240 degrees.  The normal ranges of motion for each component 
of spinal motion provided in this note  are the maximum that 
can be used for calculation of the combined range of motion.  
68 Fed.Reg. 51454-58 (Aug, 27, 2003).

The September 2003 regulation amendments provide a general 
rating formula for diseases and injuries of the spine with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, as follows:  

For forward flexion of the thoracolumbar spine to 30 degrees 
or less, or with favorable ankylosis of the entire 
thoracolumbar spine a 40 percent rating is in order.   

A 20 percent evaluation is for assignment for forward flexion 
of the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  

When evaluating diseases and injuries of the spine, any 
associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment, should be 
evaluated separately, under an appropriate diagnostic code.  
38 C.F.R. § 4.71a.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  Id.  

In exceptional cases, an examiner may state that because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion as noted.  Provided 
that the examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that 
individual will be accepted.  Id.  

Range of motion measurements are to be rounded off to the 
nearest five degrees.  Id.  

For VA compensation purposes, fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.  Id

Prior to September 26, 2002

Initially, the Board observes that service connection is 
limited to spondylosis and spondylolisthesis of the low back.  
If the veteran believes that service connection for an 
intervertebral disc syndrome, or any other back disorder 
should be granted she should file a claim for that benefit.

Despite the veteran's complaints of constant low back pain 
there is no evidence that prior to September 26, 2002, that 
the disorder was manifested by listing of the whole spine to 
the opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, a loss 
of lateral motion with osteoarthritic changes, or narrowing 
or irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion.  Indeed, limitation of 
low back motion was slight and neurological findings only 
reflected minor lower extremity impairment.  VA examinations 
and private medical records revealed some decreased 
sensation, but there was no evidence of motor or reflex 
functional loss or decreased strength.  Furthermore, 
exacerbations reported occurred, but there was no real 
evidence of recurrent attacks.  Thus, considering all the 
evidence of record, the Board finds that, the preponderance 
of the evidence is against an increased rating for the period 
prior to September 26, 2003.  

The veteran's back disability could also be rated under 
Diagnostic Codes 5292 and 5295, limitation of motion and 
lumbosacral strain.  The preponderance of the evidence, 
however, is against a rating greater than 20 percent based on 
the criteria.  Here, low back forward flexion during this 
time ranged from 80 degrees at its best and 55 degrees at its 
worst.  These findings reflect slight to moderate limitation 
of motion, which is insufficient to warrant a higher rating 
under 38 C.F.R. § 4.71a, Diagnostic Code 5292.  Furthermore, 
there was no evidence of weakness due to a lumbosacral strain 
that was manifested by listing of the whole spine to the 
opposite spine, marked limitation of forward bending or loss 
of lateral motion, or x-ray findings of narrowing or 
irregularity of the joint space, which is required for an 
increase under 38 C.F.R. § 4.71a, Diagnostic Code 5295.

From September 26, 2003

The most recent VA examination report shows that forward 
flexion of the thoracolumbar spine is greater than 30 degrees 
and there was clearly no evidence of any form of ankylosis of 
the entire thoracolumbar spine.  Additionally, objective 
neurological abnormalities did not include service connected 
weakness or numbness.  As such, an increased rating under 
38 C.F.R. § 4.71a, Diagnostic Code 5293 is not warranted.  

Based on the foregoing, the preponderance of the evidence, at 
all times, was against a rating in excess of 20 percent for 
spondylolsis and spondylolisthesis of the low back.

In reaching this decision, the Board does not find that an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order.  The evidence in this case fails to 
show that the appellant's disability alone now causes or has 
in the past caused marked interference with his employment, 
or that the disorder has in the past or now requires frequent 
periods of hospitalization post-service rendering impractical 
the use of the regular schedular standards.  Id.

Finally, the Board considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to a rating greater than 20 percent from February 
4, 1997, for spondylolsis and spondylolisthesis of the low 
back is denied.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


